DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-11, filed 8/9/2021, with respect to the rejection(s) of claim(s) 1, 3, 6-9 under USC 112 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sunagawa (US 2016/0271394 A1)  in view of Dagan (US 2012/0035679 A1), further in view of Tweden (US 2010/0204741 A1), further in view of Gohean (US 2010/0268333 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Sunagawa (US 2016/0271394 A1)  in view of Dagan (US 2012/0035679 A1), further in view of Tweden (US 2010/0204741 A1) (all previously cited), further in view of Gohean (US 2010/0268333 A1)
  Regarding claim 1 and 7, Sunagawa discloses a control apparatus for treating myocardial infarction (eg. Fig. 1 Para. 12), comprising: a stimulation control unit configured to output a stimulation signal to an electrode for stimulation inserted in a blood vessel running along the vagus nerve of a 
Dagan teaches modifying neurostimulation while monitoring both blood pressure and heart rate (eg. Para. 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Sunagawa to include several biological signals and combining with the blood pressure monitoring/modification as taught by Dagan to provide more insight on the vagus stimulation and help tailor the stimulation intensity as a result. Also, the percentage reduction (eg. Para. 59, 81 and Fig. 23) is another form of compared ratio, thus reads on the claim limitation.
Tweden discloses a device for detecting (eg. Para. 131, detecting heart rate, blood pressure, cardiac function, etc) and treating conditions associated with impaired blood pressure and/or heart rate by applying electrical signals to the vagus nerve and allows for separate regulation of heart rate and/or blood pressure (Eg. Para. 20, 63-67, 94, apparatus configured to allow decreasing heart rate without affecting other cardiac functions).
It would have been obvious to have combined the invention of Sunagawa, Dagan, and Tweden with the sensing of blood pressure/heart rate and selective regulation of blood pressure/heart rate would provide better control of blood pressure and heart rate to prevent undesirable side effects (Eg. Para. 6).
Gohean teaches a cardiac pacemaker and blood pump system that has a plurality of depolarizing electrodes (eg. Fig. 35, Para. 194, 1320) to control heart rate and a heart pump (eg. Fig. 50 Para. 230) that has an inlet inserted into the left ventricle of a patient (eg. Fig. 50, 65-66, ventricle 1683). 
It would have been obvious to have combined the invention of Sunagawa, Dagan, and Tweden with the pump as taught by Gohean to provide a pump that would allow for a variable stroke volume through variation of the fluid energy with drive speed to reduce hammer effects (eg. Gohean, Para. 40)
Regarding claim 6, the combined invention of Sunagawa, Dagan, Tweden, and Gohean discloses reducing the forward activity of a ventricular assist device to lower the blood pressure sufficiently to restore NSR (eg. Gohean, Para. 263-269, 271, operational mode to change heart rate).
Method claim 7 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 7 correspond to apparatus claim 1 and are rejected for the same reasons of obviousness as used above.
Regarding claim 8, the combined invention of Sunagawa, Dagan, Tweden, and Gohean discloses the stimulation control unit is configured to adjust the intensity of the stimulation signal (Tweden, Para. 8) such that the values of the blood pressure and heart rate are within the normal range, and the value of the heart rate is reduced by a predetermined ratio or more as compared to a value before the stimulation (eg. Para. 20, amplitude to up/downregulate blood pressure and heart rate. Para. 72, increments of amplitude voltage and/or current).
Regarding claim 9, the combined invention of Sunagawa, Dagan, Tweden, and Gohean discloses the auxiliary apparatus control unit is configured to control the pump such that left ventricular workload is reduced and the value of the blood pressure is within normal range in accordance with the values of the blood pressure (eg. Gohean, Para. 45, 263-269, reduce arterial pressure depending on sensed ventricular pressure and other factors).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Sunagawa (US 2016/0271394 A1), in view of Dagan (US 2012/0035679 A1), further in view of Tweden (US 2010/0204741 A1), further in view of further in view of Gohean (US 2010/0268333 A1), further in view of Kieval (US 8620422 B2) (cited previously).
Regarding claim 3, the combined invention of Sunagawa, Dagan, Tweden, and Gohean discloses the invention of claim 1, but does not disclose an electrode searching unit configured to determine from a plurality of electrodes for stimulation a combination of the electrodes for stimulation used for reducing the myocardial workload; wherein the electrode searching unit configured to sequentially output the stimulation signal to a combination of a portion of the plurality of electrodes for stimulation, and of changes in the second biological information when output to each combination of the plurality of electrodes for stimulation, a combination of electrodes for stimulation with the largest change in the second biological information is set as a combination of electrodes for stimulation used for reducing the myocardial workload.
Kieval teaches using a tissue stimulation device (abstract) that has multiple electrodes that are independently switchable to activate different combinations for delivering a desired stimulation pulse to a tissue (eg. Col. 5 Ln. 37- Col. 4 Ln. 8, sub-stimulation tests and combination can be chosen to have the most sustained change to blood pressure).
It would have been obvious to combine the invention of Sunagawa, Dagan, Tweden, and Gohean with the electrode array taught by Kieval so that electrical stimulation can more easily be adjusted and/or modified (eg. Col. 4, Ln. 5-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792